Citation Nr: 1739532	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-31 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hepatitis.

2. Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for a heart disorder, claimed as aortic stenosis, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2010 and May 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The October 2010 denied the Veteran's petition to reopen the claim for service connection for hepatitis while the May 2015 rating decision denied service connection for aortic valve stenosis and PTSD.

In order to better serve the Veteran's stated interests, the Board broadened the claims for entitlement to service connection for an acquired psychiatric disorder and entitlement to a heart disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

The Veteran testified before the undersigned Veterans Law Judge in March 2017 at a videoconference hearing.  A copy of the transcript is of record.

The issues of entitlement to service connection for a heart disorder and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

An acquired psychiatric disorder, diagnosed as other specified trauma and stressor-related disorder, is related to active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as other specified trauma and stressor-related disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

To prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In addition, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304(f).

The Veteran's STRs are unremarkable for any complaints, symptoms, treatment or diagnosis of any psychiatric disorder while on active duty.  However, in response to this claim, the Veteran was provided VA examinations in May 2015 and June 2016.  While the May 2015 examiner opined that the Veteran did not have any mental health diagnosis, the June 2016 examiner diagnosed the Veteran with other specified trauma and stressor-related disorder pursuant to the criteria in DSM-V.  The June 2016 examiner, however, determined that the Veteran did not meet the diagnosis of PTSD.  In reaching this conclusion, she acknowledged the Veteran's reported stressors that he participated in combat with direct conflict with Vietnamese soldiers and firefights.  The examiner commented that while the claimed stressors were adequate to support a diagnosis of PTSD, the Veteran's symptoms did not meet the full criteria.  She explained that some of the Veteran's symptoms endorsed would be considered subclinical.  Therefore, the examiner stated that a diagnosis of other specified trauma and stressor-related disorder was a more appropriate diagnosis.  In addition, she opined that the Veteran's psychiatric disorder was at least as likely as not related to combat exposure in service.  

Since the Veteran has been diagnosed with a current psychiatric disorder, other specified trauma and stressor related disorder, and the medical evidence of record shows there is a nexus between the Veteran's current psychiatric symptomatology and the claimed in-service stressors, the Board finds that the evidence is at least in equipoise as to whether his current psychiatric disability is related to his active service.  See 38 C.F.R. §§ 3.303(a), 3.304(f); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for and acquired psychiatric disorder, diagnosed as other specified trauma and stressor-related disorder, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as other specified trauma and stressor-related disorder, is granted.




REMAND

Unfortunately, the remaining claims must be remanded for additional development. 

At the outset, the June 2016 statement of the case lists evidence including the Veteran's VA treatment records dated from January 2001 to May 2015.  However, these records are not associated with the Veteran's file.  Thus, they must be obtained on remand, particularly as the Veteran testified in March 2017 that a doctor had looked at his liver and it was "elevated."  The Veteran's complete treatment records from Stephen Dube, M.D. should also be obtained.

With respect to aortic valve stenosis, the Veteran was provided a VA examination in May 2015.  The examiner confirmed a diagnosis of aortic valve stenosis, but determined that the Veteran did not have ischemic heart disease.  He explained that aortic valve stenosis is not known to be caused by ischemic heart disease and, in this case, the Veteran's aortic stenosis was caused by childhood rheumatic fever.  Therefore, the examiner opined that it was less likely than not that the aortic valve stenosis was a natural progression of ischemic heart disease.  The examiner, however, did not provide medical commentary as to whether the condition was related to the Veteran's in-service herbicide exposure or was caused or aggravated by his service-connected diabetes mellitus.  Thus, an addendum medical opinion must be obtained before a decision can be made on this claim.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records, including from the Plymouth Community Based Outpatient Clinic and the Boston and/or Jamaica Plan treatment facilities, dated from January 2001 forward.



2. Make arrangements to obtain the Veteran's complete treatment records from Stephen Dube, M.D., dated from 

3.  Next, return the case to the VA examiner who performed the May 2015 VA Heart examination for an addendum opinion.  If the examiner is not available, a different examiner may render the requested opinion.  The entire claims file, to include a copy of this REMAND and the Veteran's service treatment records, must be made available to the VA examiner, who must note its review.   If the examiner or the RO finds it appropriate, the Veteran may be reexamined or undergo any clinical testing. 

(a)  The examiner must provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the Veteran's aortic valve stenosis is related to his in-service herbicide exposure.

The examiner should note that the Veteran's exposure to herbicides is presumed by virtue of his service in Vietnam. Additionally, the examiner is advised that he or she may not rely solely on the fact that a given disability is not on the presumptive list of diseases associated with herbicide exposure. Rather, the evaluating clinician must opine as to whether or not there is a direct relationship between any diagnosed cardiac condition and the Veteran's in-service herbicide exposure and must provide specific reasons in support of the opinion, to include, as relevant, why any statistical or medical studies are found to be persuasive or unpersuasive, whether there are other risk factors that might be the cause of the Veteran's cardiac disability, and whether the condition has manifested itself in an unusual manner.

(b)  The examiner must provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the Veteran's aortic valve stenosis was caused by his diabetes mellitus, type II.

(c)  The examiner must provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the Veteran's aortic valve stenosis has been aggravated, or worsened by, his diabetes mellitus, type II.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After accomplishing any additional development deemed appropriate, readjudicate the claims on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


